Cardwell, J.,
delivered the opinion of the court.
This is a suit brought in the Corporation Court of the city of Danville by J. D. Robinson, to recover damages for injuries to him, caused, as is alleged, by the negligence of the city in not keeping its streets, walkways, &c., in a reasonably safe condition, and the verdict and judgment is for the plaintiff for the sum of $1,500, to which judgment the defendant city wás awarded a writ of error by this court.
Forming a part of Main street, the most public thoroughfare *453through the city of Danville, in almost continuous use day and night, is an iron bridge, spanning Dan river. The parts of the city lying on either side of the river are connected by this bridge, which is about 840 feet long, and as a highway across the river consists of a wagon or carriageway twenty-two feet wide, with a sidewalk five feet wide, for the use of pedestrians, on each side of the wagonway. The floors of the wagonway and of the sidewalks, and the sills on which they rest, are of wood, the rest of the bridge is of iron and stone. There is no partition separating the wagonway from the sidewalks on either side, except the iron uprights of the frame work of the superstructure of the bridge. On' the Occasion of the injuries for which this suit is brought, the defendant in error (plaintiff below), about 9 o’clock at night, was going from that portion of the city lying on the south of the river to his home on the north side. He entered upon the bridge on the east or right side thereof, and walked in the wagonway, because better lighted, as he says, till about two-thirds of the way across, when he discovered that a carriage following was gaining on him, and a wagon going in an opposite direction travelling on the west side of the bridge was approaching; whereupon, and just as the wagon passed him, he stepped upon the sidewalk to his right, and after walking thereon a distance of some fifty or more feet, one of the planks of the sidewalk gave way or turned, letting his foot through the floor, and throwing him down, breaking his leg, and causing him other in-' juries.
Plaintiff in error, the city of Danville, had exclusive control of the bridge. It was wholly within the corporate limits of the city, and by its charter the city was charged with the duty of keeping the bridge in repair, and in a reasonably safe condition for the use of persons travelling over it.
August 25, 1896, the committee selected by the city’s council and known as the Street and Bridge Committee, reported to the Council that the sidewalks on the bridge were, in an unsafe con*454dition, and recommended that the committee be authorized to expend $1,550 in repairing them. "With this report was filed a report of the city’s engineer, to the effect that while the sidewalks of the bridge were not then dangerous, it was unsafe to allow them to be continued in use through the winter without renewal. Under the rules of the Council, the report of the committee had to lie over ten days, and no action was taken thereon till December 14, 1896, when it was recommitted to the committee for further investigation, with the view of having the the repairs to the sidewalks of the bridge done at less expense than was proposed by the committee. At a meeting of the Council January 12, 1897, the committee again reported that the costs of the repairs to the sidewalks could not be reduced below the estimate in their former report, specifying the unsonndness of the sills on and along which the handrailing runs as being the special cause of danger. It was then provided that $20 or $25 be expended to put up an inner railing along* the sidewalks to prevent persons from coining in contact with the outer iron railing, and thus relieve the situation. This was done, and at intervals between that time and September, 1898, when defendant in error received his injuries, the decayed planks on the sidewalks' at different places were taken out, and new planks put in their place, but the sills upon which they rested were not renewed, although the Council were informed by its "Street and Bridge Committee, and by the city’s engineer, in 1896, that they were rotten, and in an unsafe condition, which was not an open and obvious danger to pedestrians crossing the bridge. It appears that the immediate cause of the injuries sustained by defendant in error was the decayed condition of the sills under the sidewalks of the bridge, as the plank which gave way and let him through the floor would not have done so had not the sill to which the opposite end was nailed been so decayed that it would not hold the nails.
Defendant in error was a member of the City Council from *455July, 1896, till after this accident to him, but was at none of the meetings of the Council at which the matter of the repairs to the sidewalks of the bridge rvas brought to the attention of the Council, except that of August 25, 1896, when the report of the Street and Bridge Committee ivas fded, and went over under the rules, and he wras at no time a member of that committee, nor had any duties to perform as a member of the Council which brought to his special attention the condition of the streets and bridges of the city.
It is contended that defendant in error cannot in any event be allowed to recover in this action, first, because he was a member of the Council from the time that the defects in the sidewalks of the bridge were first brought to the notice of the Council till after the accident to him; and second, because a councilman, is not allowed to contract with his city, such contracts being under the charter of the city, and the general law of the State, void.
The authorities cited in support of this second proposition have no sort of application to this case, and those relied on to support the first do not sustain the contention. They are Todd v. Rowley, 8 Allen 51; Wood v. Waterville, 4 Mass. 422; and the same case in 5 Mass. 294. The last two named only hold that a surveyor of highways may recover against his town damages happening to him through a defect in the highway, unless the defect arises from the surveyor’s own neglect. In other words, that when a surveyor of highways, obliged by law effectually to- repair the ways within his district, and who has the means with which to do so placed at his disposal, or can obtain such means by applying to his town authorities, sustains an/ injury by reason of his neglect of duty in these respects, he cannot recover in damages.
In Todd v. Rowley, supra, it was held that a city, whose officers, in repairing a bridge, though acting in the honest exercise of their discretion, narrow the space for the passage of the water, so as in times of freshet to set it back upon a mill, is liable for the injury thus occasioned, in an action of tort, even if the owner of *456the mill was a member of the committee of the City Council on whose report the alteration was made. The opinion by Shaw, O. J. says: That for the fault in adopting a plan for the bridge not contrived with sufficient shill and with a proper regard to the volume of water, the strength and rapidity of the current at all seasons, and the capacity of the waterways to discharge it, members of the committee cannot be held personally estopped from asserting their rights.
There is nothing in the relation that defendant in error bore to the city government of Danville, when he sustained the injuries complained of, that makes the principle enunciated in Wood v. Waterville, supra, applicable in this case. He was not charged with the duty and given the means and power to repair or renew the sidewalks of the bridge in question and neglected it. He was not even a member of the Street 'and Bridge Committee of the Council, which had special supervision of the streets and bridges of the city, but only one of seventeen members of the Council.
Whether or not defendant in error was guilty of negligence contributory to his injury, was a question for the jury under proper instructions of the court.
The court gave five instructions offered by defendant in error, to all of which plaintiff in error excepted, and gave four out of five instructions asked for by plaintiff in error.
The instructions given by the court correctly propound the law as to the liability of the city to persons lawfully using bridges constructed as a part of its highways or streets for injuries caused by the negligence of the city in keeping them in a reasonably safe condition, and as to the right of the defendant in error to recover provided he was exercising reasonable and ordinary care for his own safety in passing over and along the sidewalk of the bridge when he was injured.
It was in evidence that defendant in error in 1869 broke the leg that was injured by the accident complained of in this suit, *457and it is argued that defendant in error’s third instruction is erroneous, because it fails to- direct the attention of the jury to a proper discrimination between the injuries arising out of the two accidents, and to the necessity cf excluding from the estimate of damages the .injuries to- the leg resulting from the first accident. :
The instruction is not amenable to that objection. It properly directed the jury as to- the damages they might allow under the evidence in the cause, and they could not have done otherwise than consider all the evidence before them as t-o the damages sustained by defendant in error resulting from the injuries for which this suit was brought.
The objection urged as to the fourth instruction for defendant in error proceeds upon the erroneous theory that he was by reason of his ‘being a member of the City Council, to be held, as a matter of law, to have had notice of the defective condition of the sidewalks of the bridge, -and therefore could not recover in this action.
Travellers are not forbidden by the law to use a public highway because its condition is unsafe, although that be known to them, unless the unsafe condition is such as to make the danger obvious and imminent. Gordon v. City of Richmond, 83 Va. 436, and authorities there cited.
The fifth instruction asked for by plaintiff in error and refused by the court sought to tell the jury, in effect, that because the defendant in error was a member of the City Council from the time the defect in the sidewalks of the bridge were first brought to the notice of the Council till after this accident, no cause of action accrued to him.
It follows, from what has already been said, that this instruction was properly refused.
"We are further of opinion that the instructions given by the court fully and fairly submitted the case to the jury, and could not have misled them to the prejudice of the plaintiff in error.
*458In considering the remaining* assignment of error, which is to the refusal of the court to set -aside the verdict of the jury and grant a new trial, the full statement of the case already made renders it unnecessary for us to go fully into the evidence.
No evidence was offered to show negligence on the part of the defendant in error tonching the matter of repairing the sidewalks of the bridge. It is shown that when he was absent from the meetings of the Council it was because of his being so situated that he could not attend. It is conceded that the sidewalks of the bridge were in August, 1896, in an unsafe and dangerous condition, and so remained until after the happening of this accident, with the full knowledge on the part of the officials of the city, whose duty it was to see to their repair or renewal. It is clearly shown that the danger to pedestrians passing over the sidewalks of the bridge was not by reason of the condition of the planks thereon, but by reason of the decayed condition of the sills upon which they rested, which defect was not open and obvious to pedestrians using the sidewalks.
The only negligence on the part of the defendant in error, at the time of his -accident, contended for is his being in the wagon-way, and going upon the sidewalk, when, by remaining in the wagonway, he could have passed over the bridge safely. His uncontradicted statement is that he was walking in the wagon-way because it was better lighted, and only left it to go upon the sidewalk because of the near approach of a carriage in his rear; that as he had noticed new planks put at a number of places in the sidewalks and other repairs to them, he supposed them to have been put in a safe condition for use by the public, and that he was walking at a moderate gait, exercising* ordinary and reasonable care, when he was injured.
Conceding that it would have been safer for defendant in error to liave continued upon the wagonway, whether or not he was, by leaving it and going upon the sidewalk, guilty -of contributory negligence, as the proximate cause of Ms injury, was a *459question for the jury to determine from all the facts and circumstances of the particular occasion. Kane v. Railroad Co., 128 U. S. 91; Jones v. Railroad Co., 128 U. S. 443.
The state of facts presented by the evidence is, at least, such that reasonable men may fairly differ upon the question as to whether there was negligence or not, and this being the case, the determination of the matter by the jury should not be disturbed. Grand T. R. Co. v. Ives, 144 U. S. 419; Kimball & Fink, Receivers, v. Friend’s Adm’r, 95 Va. 125.
The judgment complained of must be affirmed.

Affirmed.